[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE SPECIAL DEFENSES NO. 107
The plaintiff brings this action to recover sums which it claims are due from the defendant due to a breach of a lease of a photocopier. The defendant has filed two special defenses. CT Page 928 In the first special defense it is alleged that the equipment was defective and that the acceptance form was obtained through intentional or negligent misrepresentation. The defendant in its second special defense alleges rejection of the photocopier.
The plaintiff has moved to strike those special defenses for the reasons set forth in its memorandum of law. It appears, however, that the grounds upon which the plaintiff relies in its motion to strike depend upon evidence which is outside of the record and, thus, is denied for that reason. Such denial is without prejudice to the plaintiff's right to raise, at the time of trial, the arguments upon which it relies in support of its motion to strike.
BRUCE W. THOMPSON, JUDGE